United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-1811
                                  _____________

Jessie Buchanan, also known as          *
Jesse Buchanan,                         *
                                        *
            Plaintiff - Appellee,       *
                                        *
      v.                                *
                                        *
Bob Bretherick (originally sued as      * Appeal from the United States
Bob Breathrick),                        * District Court for the
                                        * Eastern District of Arkansas.
            Defendant - Appellant,      *
                                        *        [UNPUBLISHED]
Troy White; Crittenden County,          *
Arkansas,                               *
                                        *
            Defendants,                 *
                                        *
Dick Busby,                             *
                                        *
            Defendant - Appellant.      *
                                  _____________

                                 Submitted: March 13, 1998
                                     Filed: March 25, 1998
                                  _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE, District Judge.1


      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
                                   _____________

PER CURIAM.

       Jessie Buchanan won jury verdicts on his claim that his jailer denied him
adequate medical care in violation of the Constitution, and on the sheriff's counterclaim
for the cost of Buchanan's incarceration. The District Court2 entered judgment on the
verdicts. Having considered the record and the parties' briefs and oral arguments on
appeal, we conclude the District Court's judgment is correct, and affirm without further
comment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, acting pursuant to the consent of the parties in accordance
with 28 U.S.C. § 636(c).

                                          -2-